                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,                                  Case No. 17-20656
                                                    Honorable Laurie J. Michelson
 v.

 ALAN BLACK,

        Defendant.


      ORDER ON DEFENDANT’S MOTION TO INVALIDATE THE PENALTY
                  ENHANCEMENT INFORMATION [34]


       In October 2017, Alan Black was indicted on charges of possession with intent to distribute

heroin and conspiracy to do the same. (ECF No. 1.) Eventually, the government filed a notice that

Black was subject to a penalty enhancement for a prior “serious drug felony,” 21 U.S.C. § 802(57).

(ECF No. 32.)

       Before pleading guilty to or being convicted on the charges in the indictment, Black moved

to invalidate the penalty enhancement. (ECF No. 34.) Black’s motion was fully briefed. (ECF

Nos. 34, 36, 37.) The parties dispute whether Black “served a term of imprisonment of more than

12 months” for the prior state court conviction. The Court heard oral argument on April 24, 2019.

For the reasons more fully stated on the record in the court’s oral ruling, Black’s motion is denied

without prejudice as premature.

       IT IS SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE


Date: April 24, 2019
                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, April 24, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
